Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period (12 weeks) ended March 23, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-785 NASH-FINCH COMPANY (Exact Name of Registrant as Specified in its Charter) DELAWARE 41-0431960 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7600 France Avenue South, P.O. Box 355 Minneapolis, Minnesota 55440-0355 (Address of principal executive offices) (Zip Code) (952) 832-0534 (Registrant's telephone number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _X_ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _X_ No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No _X_ As of April 11, 2013, 12,274,775 shares of Common Stock of the Registrant were outstanding. Table of Contents EXPLANATORY NOTE: The Nash-Finch Company is filing this Amendment No. 1 (the "Form 10-Q/A") to our Quarterly Report on Form 10-Q for the quarter ended March 23, 2013 (the "Form 10-Q"), filed with the Securities and Exchange Commission ("SEC") on April 25, 2013, solely to disclose certain corrections were made to Note 10 – Segment Reporting of the financial statements furnished in Part I, Item I. The Reconciliation to Consolidated Statements of Income table inadvertently omitted information in the Year-to-Date Ended March 23, 2013 column from the Form 10-Q as originally filed due to unanticipated technical difficulties. No other changes have been made to the Form 10-Q. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. Index Page No. Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Income 2 Consolidated Balance Sheets 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 20 Item 4.Controls and Procedures 20 Part II – OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3.Defaults upon Senior Securities 21 Item 4.Mine Safety Disclosures 21 Item 5.Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 Table of Contents PART I. – FINANCIAL INFORMATION ITEM 1. Financial Statements NASH-FINCH COMPANY AND SUBSIDIARIES Consolidated Statements of Income (unaudited) (In thousands, except per share amounts) 12 Weeks Ended March 23, March 24, 2013 2012 Sales $ 1,094,241 1,069,845 Cost of sales 1,001,358 989,122 Gross profit 92,883 80,723 Other costs and expenses: Selling, general and administrative 75,108 58,312 Depreciation and amortization 8,800 8,204 Interest expense 6,009 5,138 Total other costs and expenses 89,917 71,654 Earnings before income taxes 2,966 9,069 Income tax expense 906 3,615 Net earnings $ 2,060 5,454 Net earnings per share: Basic $ 0.16 0.42 Diluted $ 0.16 0.42 Declared dividends per common share $ 0.18 0.18 Weighted average number of common shares outstanding and common equivalent shares outstanding: Basic 12,998 12,951 Diluted 13,050 13,135 See accompanying notes to consolidated financial statements. 2 Table of Contents NASH-FINCH COMPANY AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except per share amounts) March 23, December 29, 2013 2012 (unaudited) Assets Current assets: Cash $ 1,196 1,291 Accounts and notes receivable, net 265,452 239,925 Inventories 360,883 362,526 Prepaid expenses and other 14,548 18,569 Deferred tax assets, net 3,739 3,724 Total current assets 645,818 626,035 Notes receivable, net 23,556 21,360 Property, plant and equipment: Property, plant and equipment 736,680 738,857 Less accumulated depreciation and amortization (439,781) (436,572) Net property, plant and equipment 296,899 302,285 Goodwill 22,877 22,877 Customer contracts and relationships, net 6,413 6,649 Investment in direct financing leases 1,887 1,923 Deferred tax assets, net 29,548 2,780 Other assets 19,566 19,708 Total assets $ 1,046,564 1,003,617 Liabilities and Stockholders' Equity Current liabilities: Current maturities of long-term debt and capital lease obligations $ 1,722 2,265 Accounts payable 242,257 247,392 Accrued expenses 55,511 52,326 Income taxes payable 20,004 429 Total current liabilities 319,494 302,412 Long-term debt 381,400 356,251 Capital lease obligations 14,379 14,807 Other liabilities 34,562 33,758 Commitments and contingencies - - Stockholders' equity: Preferred stock - no par value. Authorized 500 shares; none issued - - Common stock - $1.66 2/3 par value. Authorized 50,000 shares; issued 13,799 and 13,799 shares, respectively 22,998 22,998 Additional paid-in capital 114,231 113,641 Common stock held in trust (1,295) (1,295) Deferred compensation obligations 1,295 1,295 Accumulated other comprehensive loss (15,705) (15,705) Retained earnings 226,878 227,161 Common stock in treasury; 1,524 and 1,525 shares, respectively (51,673) (51,706) Total stockholders' equity 296,729 296,389 Total liabilities and stockholders' equity $ 1,046,564 1,003,617 See accompanying notes to consolidated financial statements. 3 Table of Contents NASH-FINCH COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited) (In thousands) 12 Weeks Ended March 23, March 24, 2013 2012 Operating activities: Net earnings $ 2,060 5,454 Adjustments to reconcile net earnings to net cash used in operating activities: Depreciation and amortization 8,800 8,204 Amortization of deferred financing costs 313 290 Non-cash convertible debt interest 1,363 1,390 Rebateable loans 1,034 1,155 Provision for (recovery of) bad debts 18 (279) Deferred income tax expense (benefit) (26,783) 277 Loss (gain) on sale of property, plant and equipment 80 (476) LIFO charge (credit) (187) 182 Asset impairments - 62 Share-based compensation expense 499 1,094 Deferred compensation 331 353 Other (45) (45) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts and notes receivable (19,336) (2,556) Inventories 1,831 (13,946) Prepaid expenses (3,893) (1,721) Accounts payable (9,953) (9,768) Accrued expenses 3,689 (11,167) Income taxes payable 27,488 2,699 Other assets and liabilities 285 (169) Net cash used in operating activities (12,406) (18,967) Investing activities: Proceeds from sale of assets 313 635 Additions to property, plant and equipment (2,779) (4,063) Loans to customers (10,608) (1,560) Payments from customers on loans 1,205 251 Corporate-owned life insurance, net (391) (178) Other - (151) Net cash used in investing activities (12,260) (5,066) Financing activities: Proceeds from revolving debt 173,873 18,600 Dividends paid (2,209) (2,198) Payments of long-term debt (150,567) (765) Payments of capitalized lease obligations (490) (571) Increase in outstanding checks 3,981 9,396 Payments of deferred financing costs (6) (41) Tax benefit from share-based compensation - 66 Other (11) (527) Net cash provided by financing activities 24,571 23,960 Net decrease in cash (95) (73) Cash at beginning of year 1,291 773 Cash at end of period $ 1,196 700 See accompanying notes to consolidated financial statements. 4 Table of Contents Nash-Finch Company and Subsidiaries Notes to Consolidated Financial Statements March 23, 2013 Note 1 – Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.For further information, refer to the consolidated financial statements and footnotes included in our Annual Report on Form 10-K for the year ended December 29, 2012. The accompanying unaudited consolidated financial statements include all adjustments which are, in the opinion of management, necessary to present fairly the financial position of Nash-Finch Company and our subsidiaries (“Nash Finch” or “the Company”) at March 23, 2013, and December 29, 2012, the results of operations for the 12 weeks ended March 23, 2013 (“first quarter 2013”), and March 24, 2012 (“first quarter 2012”), and cash flows for the 12 weeks ended March 23, 2013 and March 24, 2012.Adjustments consist only of normal recurring items, except for any items discussed in the notes below. All material intercompany accounts and transactions have been eliminated in the unaudited consolidated financial statements.Results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. During the fourth quarter of fiscal 2012, the Company revised its presentation of fees received from customers for shipping, handling, and the performance of certain other services, which primarily impacted our Food Distribution and Military business segments.The Company historically presented these items, such as freight fees, fuel surcharges, and fees for advertising services as a reduction to cost of sales. In accordance with the provisions of FASB Accounting Standards Codification (“ASC”) Topic 605, the Company revised its presentation to classify amounts billed to a customer related to shipping and handling in a sale transaction as revenue.The Company also revised its presentation to classify fees received for the performance of certain other services as revenue.The revisions had the effect of increasing both sales and cost of sales, but did not have an impact on gross profit, earnings before income taxes, net earnings, cash flows, or financial position for any period, or their respective trends. Management determined that the change in presentation was not material to any period.Certain prior year amounts shown below related to the first quarter of fiscal 2012 have been revised to conform to the current presentation.Amounts related to fiscal 2012 periods after the first quarter will be revised as shown the next time those periods are presented. 5 Table of Contents 12 Weeks Ended March 24, 2012 As Originally Reported 12 Weeks Ended March 24, 2012 As Revised (in 000's) % of Sales Adjustments % of Sales Sales $ 1,058,634 100.0% 11,211 $ 1,069,845 100.0% Cost of Sales 977,911 92.4% 11,211 989,122 92.5% Gross Profit $ 80,723 7.6% - $ 80,723 7.5% 12 Weeks Ended June 16, 2012 As Originally Reported 12 Weeks Ended June 16, 2012 As Revised (in 000's) % of Sales Adjustments % of Sales Sales $ 1,092,798 100.0% 11,444 $ 1,104,242 100.0% Cost of Sales 1,004,004 91.9% 11,444 1,015,448 92.0% Gross Profit $ 88,794 8.1% - $ 88,794 8.0% 16 Weeks Ended October 6, 2012 As Originally Reported 16 Weeks Ended October 6, 2012 As Revised (in 000's) % of Sales Adjustments % of Sales Sales $ 1,496,343 100.0% 14,747 $ 1,511,090 100.0% Cost of Sales 1,368,698 91.5% 14,747 1,383,445 91.6% Gross Profit $ 127,645 8.5% - $ 127,645 8.4% Note 2 – Inventories We use the LIFO method for valuation of a substantial portion of our inventories. An actual valuation of inventory under the LIFO method can be made only at the end of each year based on the inventory levels and costs at that time. Accordingly, interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs.Because these estimates are subject to many factors beyond management’s control, interim results are subject to the final year-end LIFO inventory valuation. If the FIFO method had been used, inventories would have been approximately $90.5 million higher on March 23, 2013 and $90.7 million higher on December 29, 2012.We recorded a LIFO credit of $0.2 million during the first quarter 2013 as compared to a LIFO charge of $0.2 million during the first quarter 2012. 6 Table of Contents Note 3 – Share-Based Compensation The Company is required to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the awards ultimately expected to vest is recognized as expense over the requisite service period.We recognized share-based compensation expense as a component of selling, general and administrative expense in our Consolidated Statements of Income in the amount of $0.5 million during the first quarter 2013 as compared to $1.1 million during the first quarter 2012. We have four equity compensation plans under which incentive performance units, stock appreciation rights, and other forms of share-based compensation have been or may be granted, primarily to key employees and non-employee members of the Board of Directors.These plans include the Amended 2009 Incentive Award Plan (“2009 Plan”), the Amended 2000 Stock Incentive Plan (“2000 Plan”), the Director Deferred Compensation Plan, and the 1997 Non-Employee Director Stock Compensation Plan.These plans are more fully described in Part II, Item 8 in our Annual Report on Form 10-K for the fiscal year ended December 29, 2012 under the caption “Footnote 10 – Share-based Compensation Plans” and in our Definitive Proxy Statement on Schedule 14A filed on March 11, 2013. Since 2009, awards have taken the form of performance units (including share units pursuant to our Long-Term Incentive Plan (“LTIP”)) and restricted stock units (“RSUs”). Performance units pursuant to our LTIP were granted during each of fiscal years 2010 through 2013 under the 2009 Plan. These units vest at the end of a three-year period. On December 29, 2012, 101,739 units outstanding from the LTIP grants made during fiscal 2010 vested and were cancelled without conversion to shares of common stock because the Company did not achieve the minimum performance metrics of the LTIP for the related performance period required for a payout of common shares. During the first quarter of 2013, a total of 295,148 units were granted pursuant to our LTIP. For these awards, depending on a comparison of the Company’s actual Fiscal 2013 results for Consolidated EBITDA and sales to the Company’s Fiscal 2013 budget for Consolidated EBITDA and sales, a participant could receive a number of shares ranging from zero to 200% of the number of performance units granted. Compensation expense equal to the grant date fair value (for shares expected to vest) is recorded through equity over the three-year vesting period as the units can only be settled in stock. During fiscal 2008 through 2010, RSUs were awarded to certain executives of the Company.Awards vest in increments over the term of the grant or cliff vest on the fifth anniversary of the grant date, as designated in the award documents.In addition to the time vesting criteria, awards granted in 2008 and 2009 to two of the Company’s executives include performance vesting conditions.The Company records expense for such awards over the service vesting period if the Company anticipates the performance vesting conditions will be satisfied. The following table summarizes activity in our share-based compensation plans during the first quarter of 2013: (in thousands, except vesting periods) Service Based Grants (Board Units and RSUs) Weighted Average Remaining Restriction/ Vesting Period (Years) Performance Based Grants (LTIP & Performance RSUs) Weighted Average Remaining Restriction/ Vesting Period (Years) Outstanding at December 29, 2012 512.2 0.1 641.7 0.9 Granted 0.6 295.3 Forfeited/cancelled - (11.5) Restrictions lapsed/ units settled (0.3) (1.5) Shares deferred upon vesting/settlement & dividend equivalents on deferred shares 4.6 2.8 Outstanding at March 23, 2013 517.1 0.1 926.8 1.4 Vested at December 29, 2012 475.4 303.1 Vested at March 23, 2013 480.0 304.4 “Shares deferred upon vesting/settlement” above are net of the performance adjustment factor applied to the “units settled” for the participants that deferred shares as provided in the plan. The weighted-average grant-date fair value of time vesting equity units and performance vesting units granted during the first quarter of 2013 was $19.72 and $20.83, respectively. 7 Table of Contents Note 4 – Fair Value Measurements We account for instruments recorded at fair value under the established fair value framework.The framework also applies under other accounting pronouncements that require or permit fair value measurements. The fair value hierarchy for disclosure of fair value measurements is as follows: Level 1: Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2: Quoted prices, other than quoted prices included in Level 1, which are observable for the assets or liabilities, either directly or indirectly. Level 3: Inputs that are unobservable for the assets or liabilities. As of March 23, 2013 and December 29, 2012, we are not a party to any financial instruments that would be subject to a fair value measurement. Other Financial Assets and Liabilities Financial assets with carrying values approximating fair value include cash and cash equivalents and accounts receivable.Financial liabilities with carrying values approximating fair value include accounts payable and outstanding checks. The carrying value of these financial assets and liabilities approximates fair value due to their short maturities. The fair value of notes receivable approximates the carrying value, which includes a reserve for estimated uncollectible amounts, at March 23, 2013 and December 29, 2012.Substantially all notes receivable are based on floating interest rates which adjust to changes in market rates. Long-term debt, which includes any current maturities of long-term debt, at March 23, 2013, had a carrying value and fair value of $381.4million, and at December29, 2012, had a carrying value and fair value of $356.3million. At March 23, 2013, all of our long-term debt was based on floating interest rates which adjust to changes in market rates. Non-Financial Assets During the first quarter of 2013, we recognized no asset impairments as compared to $0.1 million in asset impairments during the first quarter of 2012. We utilize a discounted cash flow model and market approach that incorporates unobservable level 3 inputs to test for goodwill and long-lived asset impairments. Note 5 – Long‑term Debt and Bank Credit Facilities Total debt outstanding was comprised of the following: (In thousands) March 23, 2013 December 29, Asset-backed credit agreement: Revolving credit $ 362,698 188,825 Senior subordinated convertible debt, 3.50% due in 2035 - 148,724 Notes payable and mortgage notes, variable rate due in various installments through 2019 18,702 18,702 Total debt 381,400 356,251 Less current maturities - - Long-term debt $ 381,400 356,251 Asset-backed Credit Agreement On December 21, 2011, the Company and its subsidiaries entered into a credit agreement and related security and other agreements with Wells Fargo and the Lenders party thereto (the "Credit Agreement"), providing for a $520.0 million revolving asset-backed credit facility, which included a $50.0 million Swing Line sub-facility and a $75.0 million letter of credit sub-facility (the "Revolving Credit Facility"). At the inception of the agreement, we were required to maintain a reserve of $100.0 million with respect to the Senior Subordinated Convertible Debt, which reserve increased to $150.0 million commencing on December 15, 2012, and was eliminated upon redemption of the Senior Subordinated Convertible Debt on March 15, 2013. Provided no event of default is then existing or would arise, the Company may from time-to-time request that the Revolving Credit Facility be increased by an aggregate amount (for all such requests) not to exceed $250.0 million. 8 Table of Contents On November 27, 2012, the Company and its subsidiaries entered into Amendment No. 1 (the “Amendment”) to the Credit Agreement. Among other things, the Amendment (i) increased the commitments under the Credit Agreement by $70.0 million to $590.0 million, including within the increase a first-in last-out tranche (“FILO Tranche Loans”) of $30.0 million which amortizes by $2.5 million on the first day of each fiscal quarter beginning March 24, 2013, (ii) extended the maturity of the Credit Agreement by one year to December 21, 2017, and (iii) provided for increases to advance rates of certain components of the borrowing base as well as permitting the inclusion of asset classes in the borrowing base that were previously excluded. The principal amount outstanding under the amended Revolving Credit Facility, plus accrued and unpaid interest thereon, will be due and payable in full at maturity on December 21, 2017. The Company can elect, at the time of borrowing, for loans to bear interest at a rate equal to either the base rate or LIBOR plus a margin. The LIBOR interest rate margin can vary quarterly in 0.25% increments between three pricing levels ranging from 1.50% to 2.00%, except for FILO Tranche Loans which bear interest at a rate equal to LIBOR plus 2.75%. The pricing levels for the non-FILO Tranche Loans are based on the Excess Availability, which is defined in the Credit Agreement as (a) the lesser of (i) the borrowing base; or (ii) the aggregate commitments; minus (b) the aggregate of the outstanding credit extensions. The LIBOR interest rate margin was 1.75% as of March 23, 2013. At March 23, 2013, $212.9 million was available under the Revolving Credit Facility after giving effect to outstanding borrowings and to $14.4 million of outstanding letters of credit primarily supporting workers’ compensation obligations. The Credit Agreement contains no financial covenants unless and until (i) the continuance of an event of default thereunder, or (ii) the failure of the Company to maintain Excess Availability equal to or greater than 10% of the borrowing base at any time, in which event, the Company must comply with a trailing 12-month basis consolidated fixed charge covenant ratio of 1.0 : 1.0, which ratio shall continue to be tested each period thereafter until Excess Availability exceeds 10% of the borrowing base for three consecutive fiscal periods. The Credit Agreement contains usual and customary covenants for a facility of this type requiring the Company and its subsidiaries, among other things, to maintain collateral, comply with applicable laws, keep proper books and records, preserve corporate existence, maintain insurance and pay taxes in a timely manner. Events of default under the Credit Agreement are usual and customary for transactions of this type, subject to, in specific instances, materiality and cure periods including, among other things: (a) any failure to pay principal thereunder when due or to pay interest or fees on the due date; (b) material misrepresentations; (c) default under other agreements governing material indebtedness of the Company; (d) default in the performance or observation of any covenants; (e) any event of insolvency or bankruptcy; (f) any final judgments or orders to pay more than $15.0 million that remain unsecured or unpaid; (g) change of control, as defined in the Credit Agreement; and (h) any failure of a collateral document, after delivery thereof, to create a valid mortgage or first-priority lien. We are currently in compliance with all covenants contained within the credit agreement. Senior Subordinated Convertible Debt To finance a portion of the acquisition of two distribution centers in 2005, we sold $150.1 million in aggregate issue price (or $322.0 million aggregate principal amount at maturity) of senior subordinated convertible notes due in 2035.The notes were unsecured senior subordinated obligations and ranked junior to our existing and future senior indebtedness, including borrowings under our Revolving Credit Facility.On March 15, 2013, the Company completed the redemption of the notes at a price equal to $466.11 per $1,000 in principal amount at maturity, which resulted in a total payment of $150.1 million.
